Citation Nr: 0724593	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-20 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.  

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from September 1975 to January 
2000. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports increased right and left knee pain since 
the most recent VA examination.  As such, the Board has no 
discretion and must remand this matter to afford the veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his right 
and left knee conditions.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

As to his right shoulder disability, further development is 
also required.  Although a VA examination was conducted in 
March 2003 to determine the severity of the right shoulder, 
the examination reflects some findings that refer to the left 
shoulder, making it unclear whether the reported range of 
motion findings refer to the right or left shoulder.  The 
fact that a left shoulder x-ray was ordered also indicates 
that the findings might refer to the left shoulder.  Due to 
the absence of additional evidence (such as treatment records 
reporting range of motion findings) pertaining to the right 
shoulder disability, the Board finds that a contemporaneous 
examination is needed to determine the current severity of 
the veteran's right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims 
folder any outstanding records, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
bilateral knee and right shoulder 
disabilities.  The examiner should review 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledge this review in the 
examination report.  All indicated 
testing, including X-rays and range of 
motion studies, should be accomplished, 
and the examiner should identify all knee 
and right shoulder pathology found to be 
present.  The examiner must either rule in 
or exclude diagnoses of arthritis and 
report the findings of range of motion 
studies expressed in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present for each joint.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  The 
examiner should comment on whether the 
veteran has instability of his knees, and 
if so, comment on the extent of the 
impairment.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

2.  Thereafter, the AMC should adjudicate 
the veteran's claims.  If the benefit 
sought on appeal is not granted in full, 
the AMC should issue the veteran and his 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

